Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/588,540 filed on 9/30/2019.  Preliminary Amendment was also filed on 9/30/2019 cancelling claims 21-27.  Claims 1-20 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/17/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 1; the claim calls for an apparatus; however, there is no hardware element found within the claimed apparatus. As recited in the body of the claim, the claimed apparatus contains “a network” and “processor.”  One of ordinary skill in the art would understand that 'network' such as the one recited based on it being a neural network could be implemented in software (See Ishihara US 2003/0055797 Paragraph 0045) and a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Regarding claims 2-7; claims 2-7 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronat et al. (US 2020/0106805) in view of Antonakakis et al. (US 2011/0167495).

	As per claim 1,  Gronat teaches an apparatus comprising: a first encoder network to encode an input sample into a first encoded sample, the first encoder network implemented using [[a multilayer perception (MLP)]] network (Gronat, Paragraph 0036 recites “In one such example, a sequence of network packets is provided to an autoencoder network configured to compress high-dimensional flow such as the wide variety of instructions and data that can be encoded in network traffic to an IoT device into a lower dimension latent space, in which anomalies or irregularities in network traffic flows can be more easily detected. In a further example, the autoencoder network incorporates a regularization term that enforces approximately a Gaussian or normal distribution of network flow characterizations in the latent space.”); 
	a generator network to reconstruct the first encoded sample to generate a reconstructed sample (Gronat, Paragraph 0031 recites “ Reconstruction loss is similarly calculated at 212 based on the error or loss in expanding the low dimensional latent space back to a high-dimensional space such as that of the input layer receiving the training sample as shown at 214.”); 
	a discriminator network to, in response to obtaining the first encoded sample and the reconstructed sample, generate a loss function based on the reconstructed sample and the input sample; and an optimization processor to, when the loss function satisfies a threshold loss value, classify the input sample as malicious (Gronat, Paragraph 0036 recites “FIG. 5 is a flowchart illustrating a method of evaluating a data flow using a Gaussian autoencoder network to determine whether the data is likely benign or anomalous, consistent with an example embodiment. Here, a trained Gaussian autoencoder network observes data from a network data flow 502. The data is provided to input layer 504 of the network, where it is transformed to a low-dimensional latent space at 506. The Gaussian mixture model from training phase 2 as shown at 508 is applied to the latent space representation of the data at 510 to determine whether the data provided to the input layer probability or likelihood function exceeds a threshold at 512, such that if the probability function is higher than the threshold the data is likely benign due to its similarity to the learned benign distribution. Similarly, if the probability function is less than the threshold, the data is considered anomalous and possibly malicious due to its lack of similarity to the learned benign distribution.”).
	But fails to explicitly teach a multilayer perception.
	However, in an analogous art Antonakakis teaches a multilayer perception (Antonakakis, Paragraph 0040 recites “For example, FIG. 8 illustrates a meta-classifier that is comprised of five different classifiers: the Naive Bayes classifier 805, the LAD Tree classifier 810, the Multi-Layer Perception Neural Network classifier 815, the Logistic Regression classifier 820, and the IBK Lazy Classifier 825. The maximum probability includes the classification (given by a particular classifier for the malware) and the probability of this classification being correct.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Antonakakis’ Method and system for detecting malware with Gronat’s gaussian autoencoder detection of network flow anomalies because the use of a multilayer perception is synonymous with neural networks which have the ability to learn by themselves.

	As per claim 2, Gronat in combination with Antonakakis teaches the apparatus of claim 1, Gronat further teaches a second encoder network to generate a second encoded sample by encoding the reconstructed sample (Gronat, Paragraph 0033 recites “The training samples 302 are again provided as inputs to the first or input layer of the neural network of FIG. 2, as shown at 304. The inputs are compressed into the low-dimensional latent space at 306, and used to compute the latent space distribution of the inputs in the training set. The distribution of inputs is then fit to a Gaussian mixture model at 308 that will, for each sample, indicate how likely it is that the sample comes from the trained distribution (which in this example comprises benign or normal data). ”).

	As per claim 3, Gronat in combination with Antonakakis teaches the apparatus of claim 2, Gronat further teaches wherein the second encoder network determines a second loss function based on the second encoded sample and the first encoded sample (Gronat, Paragraph 0036 recites “FIG. 5 is a flowchart illustrating a method of evaluating a data flow using a Gaussian autoencoder network to determine whether the data is likely benign or anomalous, consistent with an example embodiment. Here, a trained Gaussian autoencoder network observes data from a network data flow 502. The data is provided to input layer 504 of the network, where it is transformed to a low-dimensional latent space at 506. The Gaussian mixture model from training phase 2 as shown at 508 is applied to the latent space representation of the data at 510 to determine whether the data provided to the input layer probability or likelihood function exceeds a threshold at 512, such that if the probability function is higher than the threshold the data is likely benign due to its similarity to the learned benign distribution. Similarly, if the probability function is less than the threshold, the data is considered anomalous and possibly malicious due to its lack of similarity to the learned benign distribution.”).

	As per claim 4, Gronat in combination with Antonakakis teaches the apparatus of claim 2, Antonakakis further teaches wherein the second encoder network is implemented using a second MLP network (Antonakakis, Paragraph 0040 recites “For example, FIG. 8 illustrates a meta-classifier that is comprised of five different classifiers: the Naive Bayes classifier 805, the LAD Tree classifier 810, the Multi-Layer Perception Neural Network classifier 815, the Logistic Regression classifier 820, and the IBK Lazy Classifier 825. The maximum probability includes the classification (given by a particular classifier for the malware) and the probability of this classification being correct.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Antonakakis’ Method and system for detecting malware with Gronat’s gaussian autoencoder detection of network flow anomalies because the use of a multilayer perception is synonymous with neural networks which have the ability to learn by themselves.

	As per claim 5, Gronat in combination with Antonakakis teaches the apparatus of claim 1, Gronat further teaches wherein the loss function satisfies the threshold loss value when the loss function is greater than the threshold loss value (Gronat, Paragraph 0036 recites “FIG. 5 is a flowchart illustrating a method of evaluating a data flow using a Gaussian autoencoder network to determine whether the data is likely benign or anomalous, consistent with an example embodiment. Here, a trained Gaussian autoencoder network observes data from a network data flow 502. The data is provided to input layer 504 of the network, where it is transformed to a low-dimensional latent space at 506. The Gaussian mixture model from training phase 2 as shown at 508 is applied to the latent space representation of the data at 510 to determine whether the data provided to the input layer probability or likelihood function exceeds a threshold at 512, such that if the probability function is higher than the threshold the data is likely benign due to its similarity to the learned benign distribution. Similarly, if the probability function is less than the threshold, the data is considered anomalous and possibly malicious due to its lack of similarity to the learned benign distribution.”).

	As per claim 7, Gronat in combination with Antonakakis teaches the apparatus of claim 1, Gronat further teaches wherein the input sample is a portable executable file (Gronat, Paragraph 0024 recites “Firewalls, antivirus programs, and other security measure typically inspect data such as network traffic, executing files, and stored files, and prevent transfer, storage, or execution of data believed to be malicious. Determination of whether data is malicious is based on factors such as firewall rules and characteristics of known malicious data.”).

Regarding claims 8 and 14, claims 8 and 14 are directed to a non-transitory readable medium and a method associated with the apparatus of claim 1. Claims 8 and 14 are of similar scope to claim 1, and are therefore rejected under similar rationale.

	As per claim 9, Gronat in combination with Antonakakis teaches the at least one computer readable medium of claim 8, Gronat further teaches wherein the instructions, when executed, further cause the at least one processor to generate a second encoded sample by encoding the reconstructed sample (Gronat, Paragraph 0033 recites “The training samples 302 are again provided as inputs to the first or input layer of the neural network of FIG. 2, as shown at 304. The inputs are compressed into the low-dimensional latent space at 306, and used to compute the latent space distribution of the inputs in the training set. The distribution of inputs is then fit to a Gaussian mixture model at 308 that will, for each sample, indicate how likely it is that the sample comes from the trained distribution (which in this example comprises benign or normal data). ”) 	using a second MLP network (Antonakakis, Paragraph 0040 recites “For example, FIG. 8 illustrates a meta-classifier that is comprised of five different classifiers: the Naive Bayes classifier 805, the LAD Tree classifier 810, the Multi-Layer Perception Neural Network classifier 815, the Logistic Regression classifier 820, and the IBK Lazy Classifier 825. The maximum probability includes the classification (given by a particular classifier for the malware) and the probability of this classification being correct.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Antonakakis’ Method and system for detecting malware with Gronat’s gaussian autoencoder detection of network flow anomalies because the use of a multilayer perception is synonymous with neural networks which have the ability to learn by themselves.

	As per claim 10, Gronat in combination with Antonakakis teaches the at least one computer readable medium of claim 9, Gronat further teaches wherein the instructions, when executed, further cause the at least one processor to determine a second loss function based on the second encoded sample and the first encoded sample (Gronat, Paragraph 0036 recites “FIG. 5 is a flowchart illustrating a method of evaluating a data flow using a Gaussian autoencoder network to determine whether the data is likely benign or anomalous, consistent with an example embodiment. Here, a trained Gaussian autoencoder network observes data from a network data flow 502. The data is provided to input layer 504 of the network, where it is transformed to a low-dimensional latent space at 506. The Gaussian mixture model from training phase 2 as shown at 508 is applied to the latent space representation of the data at 510 to determine whether the data provided to the input layer probability or likelihood function exceeds a threshold at 512, such that if the probability function is higher than the threshold the data is likely benign due to its similarity to the learned benign distribution. Similarly, if the probability function is less than the threshold, the data is considered anomalous and possibly malicious due to its lack of similarity to the learned benign distribution.”).

Regarding claims 11 and 18, claims 11 and 18 are directed to a non-transitory readable medium and a method associated with the apparatus of claim 5. Claims 11 and 18 are of similar scope to claim 5, and are therefore rejected under similar rationale.

Regarding claims 13 and 20, claims 13 and 20 are directed to a non-transitory readable medium and a method associated with the apparatus of claim 7. Claims 13 and 20 are of similar scope to claim 7, and are therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to a method associated with the apparatus of claim 2. Claim 15 is of similar scope to claim 2, and are therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed to a method associated with the apparatus of claim 3. Claim 16 is of similar scope to claim 3, and are therefore rejected under similar rationale.

Regarding claim 17, claim 17 is directed to a method associated with the apparatus of claim 4. Claim 17 is of similar scope to claim 4, and are therefore rejected under similar rationale.

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronat et al. (US 2020/0106805) and Antonakakis et al. (US 2011/0167495) and in further view of Dua et al. (US 2020/0019863).

	As per claim 6, Gronat in combination with Antonakakis teaches the apparatus of claim 1, but fails to teach wherein the generator network and the discriminator network are implemented using a first deep convolutional generative adversarial network (DCGAN) and a second DCGAN, respectively.
	However, in an analogous art Dua teaches wherein the generator network and the discriminator network are implemented using a first deep convolutional generative adversarial network (DCGAN) and a second DCGAN, respectively (Dua, Paragraph 0022 recites “The illustrative embodiments, provide mechanisms for adapting GANs model techniques, e.g., GANs, DCGAN, LAPGAN, or the like, to assist with natural language processing of natural language content. In particular, the illustrative embodiments implement generative adversarial networks (GANs) to learn word co-occurrences and their positions jointly in a portion of natural language content, e.g., a sentence, paragraph, document, or the like. The GANs model is used to generate a bag-of-ngrams, where the ngrams may be characters, words, phrases, or the any other portion of natural language content. The bag-of-ngrams is encoded as a probability distribution over a full vocabulary V. Ngrams that do not belong to the bag have a probability of zero, while ngrams in the bag have probability larger than zero.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Dua’s Generative Adversarial Network Based Modeling of Text for Natural Language Processing with Gronat’s gaussian autoencoder detection of network flow anomalies because the use of a DCGAN mainly composes of convolution layers without max pooling or fully connected layers.

Regarding claims 12 and 19, claims 12 and 19 are directed to a non-transitory readable medium and a method associated with the apparatus of claim 6. Claims 12 and 19 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439